Name: 98/227/EC: Council Decision of 16 March 1998 amending Decisions 95/409/EC, 95/410/EC and 95/411/EC concerning the methods to be used for microbiological testing to be undertaken on meat intended for Finland and Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  trade;  agricultural activity;  Europe
 Date Published: 1998-03-21

 Avis juridique important|31998D022798/227/EC: Council Decision of 16 March 1998 amending Decisions 95/409/EC, 95/410/EC and 95/411/EC concerning the methods to be used for microbiological testing to be undertaken on meat intended for Finland and Sweden Official Journal L 087 , 21/03/1998 P. 0014 - 0016COUNCIL DECISION of 16 March 1998 amending Decisions 95/409/EC, 95/410/EC and 95/411/EC concerning the methods to be used for microbiological testing to be undertaken on meat intended for Finland and Sweden (98/227/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Having regard to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (1) and in particular Article 5(3)(a),Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat (2) and in particular Article 5(3)(a),Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and exports from third countries, of poultry and hatching eggs (3) and in particular Article 10b(1),Whereas the Scientific Veterinary Committee in its report of 3 June 1996 has given an opinion concerning microbiological testing methods offering equivalent guarantees and whereas account should be taken of it;Whereas it is therefore appropriate to amend Decisions 95/409/EC (4), 95/410/EC (5) and 95/411/EC (6) laying down microbiological testing by sampling for certain meat intended for Finland and Sweden, in order to introduce the possibility, firstly, of using the microbiological method offering equivalent guarantees proposed in the opinion and, secondly, of authorizing new methods offering equivalent guarantees;Whereas for the authorisation of new methods offering equivalent guarantees, it is appropriate to provide for a procedure of close cooperation between the Commission and the Member States analogous to those set out in Article 16 of Directive 64/433/EEC or in Article 21 of Directive 71/118/EEC or in Article 32 of Directive 90/539/EEC,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Decision 95/409/EC, Section C shall be replaced by the following:'SECTION CMICROBIOLOGICAL METHOD FOR THE EXAMINATION OF THE SAMPLESMicrobiological testing of the samples for salmonella should be carried out to the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions. However, methods offering equivalent guarantees may be authorised in accordance with the procedure laid down in Article 16 of Directive 64/433/EEC.Where the results of analysis are contested between Member States, the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions should be regarded as the reference method.`Article 2 In Annex A to Decision 95/410/EC, point 3 shall be replaced by the following point:'3. Microbiological method for the examination of the samplesMicrobiological testing of the sample for salmonella should be carried out to the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions. However, methods offering equivalent guarantees may be authorised in accordance with the procedure laid down in Article 32 of Directive 90/539/EEC.Where the results of analysis are contested between Member States, the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions should be regarded as the reference method.`Article 3 In the Annex to Decision 95/411/EC Section C shall be replaced by the following:'SECTION CMICROBIOLOGICAL METHOD FOR THE EXAMINATION OF THE SAMPLESMicrobiological testing of the samples for salmonella should be carried out to the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions. However, methods offering equivalent guarantees may be authorised in accordance with the procedure laid down in Article 21 of Directive 71/118/EEC.Where the results of analysis are contested between Member States, the standard of the International Organisation for Standardisation ISO 6579: 1993 or revised editions should be regarded as the reference method.`Article 4 This Decision is addressed to the Member States.Done at Brussels, 16 March 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ 121, 29. 7. 1964, p. 2012/64. Directive as amended by Directive 95/23/EC (OJ L 243, 11. 10. 1995, p. 7).(2) OJ L 55, 8. 3. 1971, p. 23. Directive as amended by Directive 96/23/EC (OJ L 125, 23. 5. 1996, p. 10).(3) OJ L 303, 31. 10. 1990, p. 6. Directive as amended by the 1994 Act of Accession.(4) OJ L 243, 11. 10. 1995, p. 21.(5) OJ L 243, 11. 10. 1995, p. 25.(6) OJ L 243, 11. 10. 1995, p. 29.